Citation Nr: 1809729	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified during a Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

Tinnitus arose in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as tinnitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for tinnitus.

The Veteran underwent a VA examination in July 2012.  He reported constant bilateral ringing in his ears that began 3-4 years prior.  The examiner opined that tinnitus was less likely than not related to service.  This opinion was based on the rationale that a diagnosis of noise-related tinnitus requires a diagnosis of noise-induced hearing loss or an associated between onset and a noise-related event.  As the Veteran did not report a specific event, the examiner concluded that it was more likely than not that tinnitus was age-related, as was his hearing loss.  The examiner explained that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.

In his April 2014 substantive appeal, the Veteran stated that he misunderstood the examiner when he was asked about the onset of tinnitus.  He clarified that while tinnitus had worsened 3-4 years prior, he had experienced the ringing in his ears since service.  He stated that while in service he was exposed to loud noise while working on diesel engines and when working on a mortar crew with no hearing protection provided.

In a July 2014 statement, the Veteran's representative noted that he was assigned with artillery units in service.

At his May 2017 hearing, the Veteran explained that although his military occupation specialty code listed him as a stock clerk, this entailed working in an automotive maintenance outfit in Vietnam that was in the field.  Because they were fixing tanks and big guns in addition to trucks, they were a target that was exposed to attacks by satchel charges and artillery fire.  He stated that he experienced on and off tinnitus beginning in service.  He reported that he did not file a claim until it became constant.  He further clarified that intermittent often meant that he only heard the ringing when there was no other background noise to drown it out.  He explained that when the VA examiner asked him when his tinnitus started "bothering" him, he literally answered when it began to bother him, not when he began to notice it.

In a June 2017 letter, the Veteran's private audiologist reported having treated him for a history of tinnitus.  He had reported significant exposure to mortar noise while in Vietnam, during which time he first began experiencing bilateral and intermittent tinnitus.  It had since become constant.  The audiologist opined that it was more likely than not that the Veteran's tinnitus could be attributed to his noise exposure in service.  

The Board finds that the evidence is at least in equipoise as to whether tinnitus arose in service.  The Veteran's explanation of the misunderstanding at the VA examination, in particular as he articulated it at his hearing, is credible and wholly understandable.  While the opinion of his private audiologist does not offer a rationale, the opinion implicitly states that the continuity of symptomatology as credibly stated by the Veteran is a medically reasonable situation.  Taken with the Veteran's own reports and affording him all doubt, the evidence is at least in equipoise as to whether tinnitus arose in service.  Service connection is therefore granted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


